IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 99-10515
                          Conference Calendar


UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,
versus

ANDRE BICKENS, also known as Damion Henderson,

                                           Defendant-Appellant.
                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 4:98-CR-68-1-Y
                         --------------------
                           February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Andre Bickens appeals his conviction and sentence after he

pleaded guilty to possession with intent to distribute crack

cocaine and to possession of a firearm during a drug offense.

Bickens argues that the Sentencing Guidelines, which establish

heavier penalties for cocaine base offenses than for powder

cocaine offenses, are unconstitutional.    Because this court has

repeatedly rejected this argument, see United States v. Fonts, 95

F.3d 372, 374 (5th Cir. 1996), Bickens’s appeal is DISMISSED as

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5th Cir. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.